FERGUSON, Judge
(concurring in the result) :
I agree that the principle enunciated in the instruction “Falsus in uno, falsus in omnibus” embod-ies a permissible inference which the jury may draw and that it is not a mandatory rule of evidence. However, in circumstances where the law officer gives this instruction I do not believe that it completely states the inference the jury may draw. *198Rather, I believe the instruction must add that the statement of the witness must constitute wilful testimony as to a material issue. I am further of the opinion that corroboration will disallow the jury from drawing the permissible inference.
A few examples selected at random support my conclusion.
“. . . [I]f any witness testifies falsely in this matter upon a material fact, deliberately testifies falsely, you have a right to disregard all or any part of that witness’ testimony, provided it is not corroborated by any other competent testimony.”1
“If you find that any witness sworn to testify in this case has willfully testified falsely to any material matter, you may entirely disregard the testimony of that witness, although you are not compelled to do so, except in so far as corroborated by other credible evidence.”2
“If you find in this case that any witness has testified knowingly and falsely, has sought to pervert his testimony in a manner either prejudicial to or beneficial to the state or the defendant, or has sought to tell facts as of his own knowledge or to detail facts or circumstances as of his own knowledge, which you believe from the evidence either did not in fact transpire, or if they did transpire could not have been within the field of observation of the witness, then I instruct you that you may disregard all the evidence of such witness wherein he is not corroborated by other evidence.”3

 People v Paremba, 240 Mich 489, 215 NW 345.


 Hunter v State, 181 Wis 167, 192 NW 984.


 Reid, Branson’s Instructions to Juries, Military Edition, § 3317.